Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that the drawing objections are withdrawn in part. However, Fig. 1 will be required to be labeled as prior art as the applicant specifically labeled the drawing “conventional”. The word “conventional” is defined as “based on or in accordance with what is generally done or believed” according to google (note the past tense). Thus by labeling their drawing as “conventional”, the applicant has conceded that it qualifies as prior art, as at the time of filing, the applicant defined the drawing as prior (i.e. past) art. Therefore, the drawing objection will be maintained. The examiner notes to the applicant that this and any objection may be petitioned to the director [see MPEP 1002.02(c)].
The objections to the specification will also be maintained. The language used in the abstract should not include the term “may” as they is exemplary language, and not summary language. The abstract is a short summary of the invention, not a series of examples. As for the title, as the applicant specified that the battery pack is embedded in the claims, it is appropriate that this language should appear in the drawings.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 
Specification
The abstract of the disclosure is objected to because Applicant’s used the language “implementations may include”. Please remove. Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Add embedded battery pack language ¶[52].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (USPGPN 20110006736) in view of Nakashimo et al (USPN 6489749) and Sheldon et al (USPN 6118384), as evidenced by official notice
Independent Claim 1, Robinson teaches an embedded battery system (Figs. 1-3) comprising: an embedded battery (Fig. 2, 200 is called a rechargeable battery, but in ¶[15] and Claims 14-20 it describes this battery as a battery pack, while in ¶’s [12, 18, 19, 53] & Claim 17 it describes being embedded in e.g. the ear bud of Fig. 3, with ¶[53] clearly describing that the invention is not limited to earbuds); a battery control circuit coupled with the embedded battery (100); a discharging field effect transistor (FET) coupled with the battery control circuit; a charging FET coupled with the battery control circuit (202 & 203 are MOSFETs); a positive battery terminal coupled with the embedded battery and a negative battery terminal coupled with the embedded battery (these terminals are clearly shown in Figs. 2 & 3); battery control circuit are comprised in a single semiconductor chip coupled with the discharging FET, charging FET, 
Robinson is silent to a reset terminal coupled with a reset circuit coupled with the battery control circuit; wherein the reset circuit and battery control circuit are comprised in a single semiconductor chip, the reset circuit comprising an AND gate.
Nakashimo teaches a reset terminal (RS) coupled with a reset circuit (6) coupled with the battery control circuit (6 is both part of the control circuit, and interfaces with other parts of it, e.g. 5; this feature is similar to the applicant’s invention, see e.g. Fig. 2; reset function described in Col 7 L13-49); wherein the reset circuit and battery control circuit are comprised in a single semiconductor chip (Col 9 L1-10 and L16-25 describes an embodiment where all elements of the reset and battery control circuit [6, 5, 1, 3, 4, 14, 62, 2] are integrated on the same chip, i.e. implicitly semiconductor chip, see Figs. 1 & 3-6). Nakashimo teaches the use of this reset circuit, terminal, and reset function are used to ensure the microprocessor is able to keep the battery safe by turning off the loading switch when there is not enough power for the microprocessor/reset circuit/battery control circuit to run (Col 7 L13-49).
It would have been obvious to a person having ordinary skill in the art to modify Robinson with Nakashimo to provide improve improved safety.
Robinson is silent to the reset circuit comprising an AND gate
Sheldon teaches the reset circuit comprising an AND gate (146 inside reset circuit 112; one having ordinary skill in the art understands that the circuits of Robinson and Nakashimo 
It would have been obvious to one of ordinary skill in the art to modify Robinson in view of Nakashimo with Sheldon to provide improved speed, costs, and power efficiency.
Dependent Claim 22, Robinson is silent to the reset circuit is configured to turn off one of the discharging FET or the charging FET through the battery control circuit.
Nakashimo discloses the reset circuit is configured to turn off one of the discharging FET or the charging FET through the battery control circuit (looking at Fig. 1, it clearly shows that the control for the switches 12 & 13 only occurs through control circuit 5, therefore, for the reset function to turn the switches on and off as disclosed in Col 7 L13-49, esp. 32-43, it must pass through 5 first). Nakashimo teaches the use of this reset circuit, terminal, and reset function are used to ensure the microprocessor is able to keep the battery safe by turning off the loading switch when there is not enough power for the microprocessor/reset circuit/battery control circuit to run and turning on when there is enough power, thus it is able to perform protection functions (Col 7 L13-49; in this particular instance, when a load).
It would have been obvious to a person having ordinary skill in the art to modify Robinson in view of Sheldon with Nakashimo to provide improve improved safety
Claims 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (USPGPN 20110006736) in view of Nakashimo et al (USPN 6489749) and Lin (USPGPN 20050242778), as evidenced by Allen ( “Lecture 060- Push-Pull Output Stages,” P.E.Allen, Georgia Tech University, Published online 2002 & 1/11/2004, Accessed Online 12/16/20, pallen.ece.gatech.edu/Academic/ECE_6412/Spring_2004/L060-Push-Pull(2UP).pdf ) .
Claim 11, Robinson teaches a battery control system for an embedded battery (Figs. 1-3), the system comprising: a battery control circuit (100, see esp. Fig. 1) configured to be coupled with an embedded battery (Fig. 2, 200 is called a rechargeable battery, but in ¶[15] and Claims 14-20 it describes this battery as a battery pack, while in ¶’s [12, 18, 19, 53] & Claim 17 it describes being embedded in e.g. the ear bud of Fig. 3, with ¶[53] clearly describing that the invention is not limited to earbuds); a discharging field effect transistor (FET) coupled with the battery control circuit; a charging FET coupled with the battery control circuit (202 & 203 are MOSFETs); a positive battery terminal coupled with embedded battery and a negative battery terminal coupled with the battery control circuit (these terminals are clearly shown in Figs. 2 & 3); battery control circuit are comprised in a single semiconductor chip coupled with the discharging FET and charging FET (single semiconductor chip shown in Fig. 1, also Figs. 2 & 3, coupling shown in Figs. 2 & 3).
Robinson is silent to a reset terminal coupled with a reset circuit coupled with the battery control circuit; the reset circuit wherein the reset circuit and battery control circuit are comprised in a single semiconductor chip; and the reset circuit is configured to receive a reset signal via the reset terminal from a one of a load and a charger coupled to the battery control circuit, the reset circuit comprises a latch configured to store a reset signal when an external power signal is received at the reset terminal until removal of the external power signal at the reset terminal, at which point the latch changes state in response to turn a charging gate controller and a discharging gate controller coupled with the latch one of off or on.
Nakashimo teaches a reset terminal (RS) coupled with a reset circuit (6) coupled with the battery control circuit (6 is both part of the control circuit, and interfaces with other parts of it, e.g. 5; this feature is similar to the applicant’s invention, see e.g. Fig. 2; reset function described 
Nakashimo teaches the reset circuit is configured to receive a reset signal via the reset terminal from one of a load and a charger coupled to the embedded battery (2 is inherently a load, because as a detection circuit is consumes power, and this circuit is coupled to the embedded batteries 7-10 via at least 4, as would also be obvious to a person having ordinary skill in the art; applicant can strengthen this language to make clear what kind of load is meant; furthermore, when charger is connected, another reset signal is sent to turn on the switches, as described in Col 7 L32-49). Nakashimo teaches the use of this reset circuit, terminal, and reset function are used to ensure the microprocessor is able to keep the battery safe by turning off the loading switch when there is not enough power for the microprocessor/reset circuit/battery control circuit to run and turning on when there is enough power, thus it is able to perform protection functions (Col 7 L13-49; in this particular instance, when a load).
It would have been obvious to a person having ordinary skill in the art to modify Robinson with Nakashimo to provide improve improved safety
Robinson is silent to the reset circuit comprises a latch configured to store a reset signal when an external power signal is received at the reset terminal until removal of the external power signal at the reset terminal, at which point the latch changes state in response to turn a charging gate controller and a discharging gate controller coupled with the latch one of off or on.
Lin teaches the reset circuit comprises a latch configured to store a reset signal when an external power signal is received at the reset terminal until removal of the external power signal 
It would have been obvious to a person having ordinary skill in the art to modify Robinson in view of Nakashimo with Lin to provide improved battery charge retention.
Dependent Claim 12, Robinson teaches no other FETs are included except the discharging FET and charging FET (as seen in Figs. 2 & 3, the only switches shown are the MOSFETs; while the applicant could possibly argue that the push-pull output stages 107 & 104 may contain FETs, Robinson does not explicitly describe them as such, and one having ordinary skill in the art understands that integrated circuits with logic likely contain thousands or more transistors which perform the logic functions; Allen provides evidence that there could be both MOSFET Push-pull output stages and BJT, i.e. non-FET, Push-pull Output stages, see pages 060-2 and 060-12).
To advance prosecution, if the applicant tries to argue that the switches of Fig. 1 are also FETs, then Robinson is silent to no other FETs are included except the discharging FET and charging FET.
Nakashimo teaches no other FETs are included except the discharging FET and charging FET (Fig. 1 does not demonstrate further FETs, while Fig. 2 is a prior art example). One having 
It would have been obvious to one of ordinary skill in the art to modify Robinson in view of Lin with Nakashimo to provide reduced power losses by using a non-FET transistor.
Dependent Claim 21, Robinson is silent to the reset circuit is configured to turn off one of the discharging FET or the charging FET through the battery control circuit.
Nakashimo discloses the reset circuit is configured to turn off one of the discharging FET or the charging FET through the battery control circuit (looking at Fig. 1, it clearly shows that the control for the switches 12 & 13 only occurs through control circuit 5, therefore, for the reset function to turn the switches on and off as disclosed in Col 7 L13-49, esp. 32-43, it must pass through 5 first). Nakashimo teaches the use of this reset circuit, terminal, and reset function are used to ensure the microprocessor is able to keep the battery safe by turning off the loading switch when there is not enough power for the microprocessor/reset circuit/battery control circuit to run and turning on when there is enough power, thus it is able to perform protection functions (Col 7 L13-49; in this particular instance, when a load).
It would have been obvious to a person having ordinary skill in the art to modify Robinson in view of Lin with Nakashimo to provide improve improved safety
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859